DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1-19 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-19 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) wherein a recording medium having an image formed by the image forming portion is discharged on the upper section of the cover, and wherein the mark is provided outside the recording medium discharged on the upper section of the cover in a direction intersecting with a discharging direction of the recording medium and is provided downstream of an end of the image reading portion in the discharging direction of the recording medium. 

Claims 20-29 are allowed. The following is an examiner's statement of reasons for allowance: The claims 20-29 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) wherein a recording medium having an image formed by the image forming portion is discharged on the upper section of the cover, and in a direction that intersects with a discharging direction of the recording medium, the mark is provided at a position being opposite to the display portion such that the recording medium discharged on the upper section of the cover is disposed therebetween, and being outside the recording medium. 


  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Identification of Closest Prior Art
The closest prior art is US Publication No. 2012/0308243 to Kawasumi which teaches an image forming apparatus includes: an image forming portion; an image forming portion supporting frame having opposing first and second side surfaces; first and second frame supporting portions provided, in contact to a disposition surface of the apparatus, close to the first side surface; a third frame supporting portion provided, in contact to the disposition surface, close to the second side surface; and an auxiliary leg adjustable to a height where it does not contact the disposition surface and a height where it contacts the disposition surface. The auxiliary leg is provided in a side which is away from the third 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675